RECOMMENDED FOR FULL-TEXT PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 19a0191p.06

                    UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



 ANGELA STUDDARD, individually and as lawful wife,       ┐
 next of kin, administrator ad litem, and personal       │
 representative for Edmond Studdard, deceased, and       │
 Estate of Edmond Studdard,                              │
                                   Plaintiff-Appellee,   │
                                                         │
                                                          >      No. 19-5084
        v.                                               │
                                                         │
                                                         │
 SHELBY COUNTY, TENNESSEE, et al.,                       │
                                          Defendants,    │
                                                         │
 ERIN J. SHEPHERD and TERRY I. REED, individually        │
 and as employees or agents of Shelby County,            │
 Tennessee,                                              │
                                                         │
                           Defendants-Appellants.
                                                         ┘

                         Appeal from the United States District Court
                      for the Western District of Tennessee at Memphis.
                   No. 2:17-cv-02517—Jon Phipps McCalla, District Judge.

                                     Argued: August 6, 2019

                              Decided and Filed: August 12, 2019

                 Before: SUTTON, GRIFFIN, and READLER, Circuit Judges.
                                  _________________

                                          COUNSEL

ARGUED: E. Lee Whitwell, SHELBY COUNTY ATTORNEY’S OFFICE, Memphis,
Tennessee, for Appellants. Daniel A. Seward, SEWARD LAW FIRM, Memphis, Tennessee, for
Appellee. ON BRIEF: E. Lee Whitwell, John Marshall Jones, SHELBY COUNTY
ATTORNEY’S OFFICE, Memphis, Tennessee, for Appellants. Daniel A. Seward, SEWARD
LAW FIRM, Memphis, Tennessee, for Appellee.
 No. 19-5084                       Studdard v. Shelby County et al.                        Page 2


                                       _________________

                                            OPINION
                                       _________________

       SUTTON, Circuit Judge. May police officers shoot an uncooperative individual when he
presents an immediate risk to himself but not to others? No, case law makes clear. We thus
affirm the district court’s decision to deny the officers’ motion for summary judgment based on
qualified immunity.

                                                I.

       Three scenes capture what happened. Each one gives the benefit of the doubt to the
plaintiff’s presentation of the evidence.

       Scene one. Just outside of Memphis on a hot July day in 2016, Officer Kyle Lane, a
deputy in Shelby County, Tennessee, responded to a hit-and-run dispatch call. After he arrived
at the accident site, several people told Lane that he should follow Edmond Studdard, who was
walking away along the road. One of the bystanders told Officer Lane that Studdard had slit his
wrists and needed attention. Concerned, Lane turned his patrol motorcycle around and rode after
Studdard.

       Scene two. Lane rode a short way down the road, saw Studdard, and pulled up next to
him. He asked Studdard to stop and talk with him. Studdard ignored Lane’s request and
responded to further inquiry by turning toward Lane and displaying what appeared to be a knife.
At that point, Lane noticed Studdard’s bloody wrists.

       Lane continued to follow Studdard, who intermittently walked and ran along the
northbound side of the street. Before engaging Studdard again, Lane decided that he needed
support. Lane sent out a call for backup, noting that Studdard had a knife and had slit his wrists.
Three officers responded.

       Deputies Samuel Pair and Erin Shepherd, on duty together that day, arrived at about the
same time as Deputy Terry Reed. They parked their two vehicles north of Studdard, seeking to
block traffic and his path forward, while Lane continued to follow from the south.
 No. 19-5084                      Studdard v. Shelby County et al.                        Page 3


       Scene three. The three newly arrived officers exited their vehicles and pulled out their
firearms. Studdard halted his northbound journey, taking up a spot in a grassy area on the east
side of the street. A bush stood to Studdard’s north, while a fence blocked him to the east. Lane
(now off his motorcycle and with his gun trained on Studdard) stood to the south, and the three
other officers stood to Studdard’s west in the southbound lane of the road. Studdard faced the
officers to the west, about 34 feet away.

       All four officers directed Studdard to drop the knife. Studdard stood still, knife in hand.
One of the officers said that they would shoot if Studdard did not drop the weapon. Studdard
raised the knife up to his throat and began moving forward in a “swaying” motion. R. 96-4 at
52–53. “Almost immediately,” Deputies Reed and Shepherd opened fire from the southbound
lane. R. 96-2 at 17. Reed shot twice, Shepherd three times. Studdard, still in the grassy area,
fell. Lane called for an ambulance. Reed kicked the knife out of Studdard’s hand, and all four
officers began administering aid. Studdard died in the hospital several weeks later due to
complications from the gunshot wounds.

       Angela Studdard, his wife, filed this § 1983 action, alleging that Officers Reed and
Shepherd used excessive force in violation of the Fourth Amendment. The officers moved for
summary judgment based on qualified immunity. The district court denied their motion.

                                               II.

       The ground rules for resolving this appeal are straightforward. Qualified immunity
shields officers from personal liability unless they violate an individual’s clearly established
constitutional rights. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). A seizure becomes
unreasonable under the Fourth Amendment if the officer uses excessive force. Graham v.
Connor, 490 U.S. 386, 394–95 (1989). To justify lethal force, an officer must have probable
cause to believe the suspect presents an immediate threat of serious physical harm to the officer
or others. Tennessee v. Garner, 471 U.S. 1, 11 (1985). In view of the many settings in which
officers may use force against an uncooperative suspect, we must carefully define the right in
determining whether the officers may be held liable. Kisela v. Hughes, 138 S. Ct. 1148, 1152–53
(2018) (per curiam). The facts of another case need not be identical, but they must be similar
 No. 19-5084                       Studdard v. Shelby County et al.                        Page 4


enough that the other case “squarely governs” this one.          Id. at 1153 (quotation omitted).
In deciding what the facts are at summary judgment, we construe the record evidence in favor of
the non-movant—here Studdard. Sims Buick-GMC Truck, Inc. v. Gen. Motors LLC, 876 F.3d
182, 185 (6th Cir. 2017). All things considered, we construe uncertain facts in Studdard’s favor
and uncertain law in the officers’ favor.

        Gauged by these standards, we think the district court correctly denied the officers’ bid
for qualified immunity.

        As a general matter, the officers’ actions violated clearly established requirements in this
area. When Officers Reed and Shepherd confronted Studdard, it’s true, they had good reason to
believe he was dangerous and uncooperative. They knew or reasonably believed that Studdard
had a knife and that he had slit his wrists. And he refused to comply with their commands to put
the knife down. But Studdard at this point did not pose a serious risk to anyone in the area. No
bystander was remotely near him. And Officers Reed and Shepherd, in the southbound lane of
the road, stood about 34 feet from Studdard, in the grassy area east of the road. He made no
verbal threats to them or anyone else at the time. What he did do was raise the knife to his throat
when the officers warned that they would use force if he did not put the knife down. And when
he raised the knife to his throat, he moved forward in a swaying motion. These actions did not
justify lethal force.

        As a specific matter, the officers’ actions violated Sova v. City of Mt. Pleasant, 142 F.3d
898 (6th Cir. 1998). Officers faced a knife-wielding man who had gashed his arms and chest.
From inside his parents’ home, he told the police to go away. The officers entered a screened
porch off the kitchen of the house and asked the man what he wanted. He replied that he wanted
the police to shoot him. When the man moved toward the door to the porch, the officers yelled
at him to drop the knife. He did not comply and instead stepped out on the porch. One officer
sprayed the man with mace, forcing him back inside the house. But the man walked back to the
door. When he pushed the screen door open, but while he still stood in the doorframe, the
officers fired. Id. at 900–01, 902. On those facts, we held, a reasonable jury could find that the
officers used excessive force.
 No. 19-5084                      Studdard v. Shelby County et al.                        Page 5


       The two cases warrant the same outcome. Both cases involved men with knives who had
cut themselves—and threatened worse to themselves.          In each case, the suspects ignored
commands to drop their knives. And in each case, the suspects made similar movements toward
the officers just before being shot—one swaying forward from 34 feet away, one opening the
screen door onto the porch where the officers stood. Sova indeed seems to be the harder case, as
the officers were closer to the suspect and more at risk. That means Studdard’s claim deserves
resolution by a jury too.

       The officers push back in several ways.

       They start by taking issue with the facts. Even viewing the evidence in Studdard’s favor,
they say, it reasonably supports only the conclusion that Studdard began walking toward
Deputies Reed and Shepherd before they shot him. The district court rightly disagreed. Reed
and Shepherd, it’s true, said that Studdard walked toward them before they fired. But Deputy
Lane said he did not see Studdard walk toward them. Lane said Studdard moved his upper body
forward, in a swaying motion, but that he never saw Studdard advance toward the officers.

       While Lane admits that he focused on the knife at Studdard’s throat instead of whether
Studdard moved his feet, other evidence supports Lane’s view that Studdard merely swayed.
Lane had a clear view of the entire incident, which means he likely would have noticed if
Studdard walked several feet toward the officers (as they testified), even with his focus centered
on the knife. Lane also said the officers shot “[a]lmost immediately” after Studdard raised the
knife to his neck, R. 96-2 at 17, which supports an inference that not enough time elapsed for
Studdard to walk forward. And Shepherd testified that Studdard stood near the middle of the 19-
foot-wide grassy area before raising the knife to his neck and beginning to move. Studdard fell
upon being shot, and no officers said they moved him while administering aid. The paramedic
found Studdard 10 feet from the curb, in the middle of the grassy area. That suggests, again, that
Studdard didn’t walk before the officers shot. At this stage, we must assume Studdard swayed
forward but never walked toward the officers.

       The officers try to separate Sova from this case. They note that the interaction there
lasted much longer than the interaction in this case. That’s true. But it doesn’t change matters.
 No. 19-5084                      Studdard v. Shelby County et al.                        Page 6


The man in Sova, who had clearly heard and responded to the officers, ignored their commands
once by coming onto the porch. And, despite being sprayed with mace the first time, he began to
approach again. The history here, while not as long, provided no more cause for concern. The
officers add that the man in Sova never walked forward through the door. True again. But
Studdard also did not walk forward. The man in Sova moved his arm forward to open the door;
Studdard swayed forward. Any distinction between the two cases is not a meaningful one. If
anything, the man’s action of pushing the screen door open in Sova seems like a more purposeful
move toward the officers, making this the easier case.

       The officers also invoke Stevens-Rucker v. City of Columbus, which granted officers
qualified immunity for using lethal force against a knife-wielding suspect. 739 F. App’x 834
(6th Cir. 2018). After the suspect in that case twice recovered from being tased, an officer shot
him as he ran at them. Id. at 837, 842. There is a world of difference between a knife-wielding
suspect who runs at officers and one who doesn’t. A different officer, after chasing the suspect
through an apartment complex in the dark, shot him again upon confronting him in an open
space. That officer fired four quick shots, two of which hit the suspect after he had fallen down
but while he pushed himself back off the ground. Id. at 843–44. Studdard didn’t present the
same kind of perilous defiance, and the officers had better control over the surroundings here.

       We affirm.